Citation Nr: 0406352	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  96-41 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from December 1966 to August 
1968.

This appeal is from rating decisions of the Department of 
Veterans Affairs (VA) Phoenix, Arizona, Regional Office (RO).  
The Board of Veterans' Appeals (Board) remanded the case in 
July 1997 for the RO to develop additional evidence.  The 
Board remanded the case again in August 2001 to afford the 
veteran a hearing before a member of the Board who would 
decide his case, see 38 U.S.C.A. § 7107 (West 2002), the 
member who presided over a hearing in July 1996 being no 
longer available to decide the appeal.  The veteran had a 
hearing before the undersigned in July 2003.


FINDINGS OF FACT

1.  It is as likely as not that the veteran sustained psychic 
trauma in service.

2.  It is as likely as not that the veteran has PTSD as a 
result of psychic trauma sustained in service.


CONCLUSIONS OF LAW

1.  The veteran is entitled to the benefit of the doubt 
whether he sustained psychic trauma in service and whether he 
has PTSD as a result.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003).

2.  The veteran has PTSD resulting from psychic trauma 
incurred in wartime service.  38 U.S.C.A. §§ 1110, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.304(b), (f) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  
Whereas the evidence of record is sufficient to allow a 
complete grant of the benefits sought, any question whether 
VA discharged the specific duties or the intent of the VCAA 
is moot.

The veteran contends that he suffers disability caused by 
PTSD.  He alleges that he sustained psychic trauma while 
under enemy mortar, rocket, and artillery fire while serving 
as a mechanics helper and performing other duties outside of 
his principal military occupational specialty (MOS) in the 
Republic of Vietnam.  His service personnel records show he 
was with the headquarters and headquarters battery, 
8th battalion, 4th Artillery from July 1967 to March 1968, 
with C battery, 8th battalion, 4th artillery until April 1968, 
and with C battery, 4th battalion, 60th artillery until August 
1968.  Operational Report-Lessons Learned (OR-LL) for the 8th 
battalion, 4th artillery shows operations in and around the 
area of Dong Ha.  OR-LLs for the 4th battalion, 60th artillery 
shows operations in the area of Bong Son.

The law provides that veterans of combat may establish the 
fact of injury in combat without the evidence of official 
records.

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service- connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.

38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(b) 
(2003).  Coming under enemy mortar, rocket, or artillery fire 
is reasonably construed as being in combat for the purposes 
of VA law, whether one's MOS is specifically a combat MOS, 
such as infantryman, or not, such as mechanic's helper.  
VAOPGCPREC 12-99.

Service connection for post- traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in- 
service stressor; and credible supporting 
evidence that the claimed in- service 
stressor occurred.  Although service 
connection may be established based on 
other in-service stressors, the following 
provisions apply for specified in-service 
stressors as set forth below:
  (1)  If the evidence establishes that 
the veteran engaged in combat with the 
enemy and the claimed stressor is related 
to that combat, in the absence of clear 
and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

38 C.F.R. § 3.304(f) (2003).

The lay evidence to be considered here must include the 
appellant's statements, as well as statements of C.G.W., 
formerly 1st Lieutenant with the 8th Battalion, 4th Artillery, 
and of J.L.L., Lt. Col. U.S. Army (Ret.), with and under whom 
the veteran served.  Both report coming under enemy fire with 
the veteran.

The veteran has made numerous allegations about his close 
proximity to combat, particularly working under artillery 
fire.  He has also reported the death in action of friends.  
The allegations are vague.  He has reported dates of alleged 
events as ranges, not specific dates, and he has never 
reported the name of any person alleged killed in action and 
characterized as a best friend.  Without specifics, the facts 
of these events are unverifiable.

The veteran has alleged psychic trauma due to his description 
of events that appear to be contradicted in the official 
record.  For example, he wrote in August 1994 about the heavy 
losses of material and men in and around Dong Ha when he was 
there.  The U.S. Army Joint Services and Environmental 
Support Group (ESG) (subsequently renamed the U.S. Armed 
Services Command for Unit Records Research) (CURR) wrote in 
May 1995 that no enemy attacks against Dong Ha are documented 
during the pertinent period.  However, the ESG apparently 
uses the "enemy attacks" as a term of military art, because 
the letter also reports enemy mortar, rocket, and artillery 
fire in and around Dong Ha.  The Operational Report-Lessons 
Learned (OR-LL) for the quarter-year ending April 1968 noted 
that "In addition to rocket and mortar attacks, Dong Ha 
installations were plagued with artillery strikes from the 
DMZ (demilitarized zone).

There are extensive unit histories of record of the type 
Operational Report-Lessons Learned (OR-LL) and After Action 
Report.  They reveal that the veteran served in a highly 
combative area during one of the most combative periods of 
the war.  His presence in areas of documented combat is 
sufficient to find he was exposed to combat stressors even 
without the explicit documentation of his participation in 
specific historic events.  See Pentacost v. Principi, 16 Vet. 
App. 124 (2002) (evidence sufficient to verify combat 
stressor of veteran who alleged stressor sustained in attack 
on Da Nang because veteran's unit was documented as present 
at time and vicinity of documented attack on Da Nang).  The 
correlation of the veteran's and other corroborating lay 
testimony with the historical record is sufficient to afford 
the presumption of a stressor in service, because the 
allegations of being subjected to enemy fire and artillery 
are consistent with the circumstances, conditions, and 
hardships of his service.  The evidence for and against 
finding that he sustained psychic trauma in combat is 
approximately balanced, and the benefit of the doubt is the 
veteran's.  38 U.S.C.A. § 5107(b) (West 2002).

The record contains numerous psychiatric medical records 
showing multiple psychiatric evaluations by VA and others, 
hospitalizations, treatment by multiple practitioners with 
M.D., Ph.D. and other credentials, and multiple diagnoses.  
Some specifically find PTSD and relate it to his service.  
Others specifically find the veteran does not have PTSD, 
diagnosing other mental disorders and attributing them to 
biographical factors other than service or to 
characterological matters.  For example, on private 
hospitalization for two weeks in March and April 1982, the 
veteran obtained a diagnosis of PTSD.  On VA hospitalization 
in April 1984, the diagnosis was Explosive personality 
disorder; rule out PTSD; continuous cocaine and cannabis 
abuse.  On VA hospitalization from April to May 1984, the 
diagnoses were cannabis delusional disorder, rule out 
schizophreniform disorder; explosive personality disorder.  
On private hospitalization in June 1991, a psychiatrist 
diagnosed PTSD with no diagnosis of a personality disorder, 
while another psychiatrist also evaluated the veteran on the 
same day and diagnosed borderline personality disorder, rule 
out antisocial personality disorder, rule out bipolar 
disorder.  VA outpatient treatment records of July and August 
1991 by a credentialed social worker (ACSW) and a master of 
social work show the veteran did not appear to be suffering 
from PTSD.  On VA examination for compensation purposes in 
September 1991, a VA psychiatrist diagnosed PTSD.

On VA examination for compensation purposes in May 1996, the 
VA psychiatrist diagnosed dissociative episodes, not 
otherwise specified; history of psychotic disorder, not 
otherwise specified; poly-substance dependence, and commented 
that the veteran has symptoms related to PTSD, but not enough 
to meet the DSM-IV criteria for diagnosis; and strong 
suggestion of characterological pathology.  Two psychologists 
and a social worker who treated the veteran at a private 
mental health center from December 1999 to February 2002 
wrote statements opining that the veteran has PTSD.  A VA 
board of two psychiatrists in September 2000 concluded the 
veteran showed absolutely no sign of PTSD; they diagnosed 
intermittent explosive disorder.  During hospitalization at 
the same private facility from October to November 2001, the 
diagnoses were brief psychotic reaction, resolved; history of 
PTSD, marijuana abuse, and alcohol abuse.

In August 2002 another VA psychiatrist reviewed the veteran's 
medical records and probable bipolar disorder and borderline 
personality disorder.  He opined that the veteran has 
consistently been diagnosed with psychotic disorders over the 
years, that he has symptoms of PTSD that are also consistent 
with other diagnosed mental disorders.  Certain symptoms of 
PTSD were noted to be lacking.  The examiner concluded that 
he could not confirm PTSD, although he believed the veteran 
was subjected to some stress in Vietnam.

The conflicting opinions are held by practitioners who have 
treated the veteran and who have not, by those who have 
reviewed his records and by those who have not.  
Practitioners with M.D. credentials have rendered diagnoses 
of PTSD, as have the conclusion that the veteran does not 
have PTSD.  There is mixed opinion among practitioners with 
Ph.D. and other credentials as well.  Those who have 
diagnosed PTSD relate it to his Vietnam experiences.

A more detailed discussion of the specific diagnoses, 
credentials of the diagnosticians, and circumstances of 
diagnosis in this case would not clarify the matter.  It 
would merely highlight that there is not a clear, rational 
basis for the Board to prefer one diagnosis to another.  The 
evidence is in approximate equipoise for and against finding 
a diagnosis of PTSD and linking that diagnosis to service.  
At least it cannot be said that the preponderance of the 
medical evidence is against finding the veteran has PTSD 
related to his military service.  Unless the preponderance of 
the evidence is against a claim, it cannot be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



